Title: To James Madison from John Graham, 28 August 1816
From: Graham, John
To: Madison, James


        
          Dear Sir
          Dept. of State 28th Augt 1816
        
        Mr Monroe wrote me from your House on the 20th that copies of certain Letters in the Dept were to be sent to you—by some accident however his Letter was delayed so that I did not get it until late the day before yesterday. I now enclose copies of all these Letters except the official Letter to Mr Harris. That I hope to be able to send on to you tomorrow.
        To these Papers I add an Extract from a Letter I have just received

from Mr Shaler. Should you think it of any importance, you will perhaps forward it on to Mr Monroe. Most Respectfully I am Dear Sir Your obt Hble Sert
        
          John Graham
        
      